Exhibit CERTIFICATE OF DESIGNATIONS OF SERIES A CONVERTIBLE PREFERRED STOCK OF AEROGROW INTERNATIONAL, INC. a Nevada corporation Pursuant to Section 78.1955 of the Nevada Revised Statutes The undersigned, on behalf of AeroGrow International, Inc., a Nevada corporation (the “Company”), hereby certifies that pursuant to the authority contained in Article Four of the Company’s Articles of Incorporation, as amended (the “Articles of Incorporation”), and in accordance with the provisions of the Nevada
